                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


IN RE AMERICAN BANKERS                                        CASE No C 4:19-cv-02237-HSG
INSURANCE COMPANY OF FLORJDA

                                                              STIPULATION AND [PROPOSED]
                                                              ORDER SELECTING ADR PROCESS




Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to pat1icipate in the
following ADR process:
   0 Early Neutral Evaluation (ENE) (ADR L.R. 5)
   ~   Mediation (ADR L.R. 6)
   QJ Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

   I!J Private ADR (specify process and provider)
       Private mediation.

The pa1ties agree to hold the ADR session by:
   [) the presumptive deadline (90 days from the date of the order referring the case to ADR)
   lll other requested deadline: 180 days from date of order to allow time for discovery a nd dispositive motions

 Date: October 18,2019                                        Is/ Wentzelee Botha
                                                              Attorney for Plaintiff
 Date: October 18, 2019                                       Is/ Jim Derfler
                                                              Attorney for Defendant


 X IT IS SO ORDERED.
 D
 D IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 10/21/2019
                                                              U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-flle this form in ECF using the appropriate event among these choices.: "Stipulation & Proposed Order
 Selecting Mediation" or :'Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed Order Selecting Early
 Selllement Conference with a Magistrate Judge" or· "Stipulation & Proposed Order Selecting Private ADR. ''
 FormADR-Stiprev. 1-15-2019
